ACCEPTED
                                                                                  14-15-00123-CV
                                                                  FOURTEENTH COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             7/20/2015 2:07:36 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                IN THE COURT OF APPEALS
     FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                      AT HOUSTON                FILED IN
                                                          14th COURT OF APPEALS
                                                             HOUSTON, TEXAS
                                                          7/20/2015 2:07:36 PM
                         No. 14-15-00123-CV               CHRISTOPHER A. PRINE
                                                                   Clerk



                              Kelvin Gold,
                                         Appellant
                                   v.
Helix Energy Solutions Group, Inc. and Helix Offshore International, Inc.
                                         Appellees



     On Appeal from the 270th District Court, Harris County, Texas
                  Trial Court Cause No. 2013-59134


       UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO FILE APPELLANT’S BRIEF


                                 Caj D. Boatright
                                 State Bar No. 24036237
                                 cboatright@arnolditkin.com
                                 Kurt B. Arnold
                                 State Bar No. 24036150
                                 karnold@arnolditkin.com
                                 ARNOLD & ITKIN LLP
                                 6009 Memorial Drive
                                 Houston, TX 77007
                                 Telephone: (713) 222-3800
                                 Facsimile: (713) 222-3850
                                 e-service@arnolditkin.com
                                 COUNSEL FOR APPELLANT
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      Appellant Kelvin Gold (“Gold”), through undersigned counsel, respectfully

moves this honorable Court for an extension of time in which to file Appellant’s

brief in the above-captioned appeal, and as grounds states as follows:

      1.     The Clerk’s Record on Appeal in this cause was filed on March 23,

2015 with the 14th Court of Appeals.

      2.     For the last few weeks, Counsel for Gold has been required to travel

out-of-state on numerous occasions for hearings and depositions and will be

traveling to Chicago, Illinois on the day the Gold’s brief is due. Due to counsel for

Gold’s current workload, previously scheduled depositions, court appearances and

trials in other matters, counsel for Gold needs more time to adequately review the

record on appeal and prepare Appellant’s brief.

      3.     Appellant’s brief is currently due July 21, 2015.

      4.     Appellant requests an extension of two (2) weeks, so that Appellant’s

brief may be prepared.      Such an extension would extend the filing date for

Appellant’s brief to August 4, 2015.

      5.     This is Gold’s first request for an extension of time on his reply brief.

      6.     The undersigned has conferred with counsel for Appellee, who has no

opposition to the relief requested, and was granted an extension of time to file its

opening brief.
      7.     This extension request is not intended for any undue delay or

prejudice, but so that Gold has sufficient time to prepare his brief and that justice

may be done.

      WHEREFORE, Gold respectfully requests that this Honorable Court grant

this motion, affording him a two (2) week extension of time, through and until

August 4, 2015, to file his brief, and for such other and further relief as this

Honorable Courts deems appropriate.

                                       Respectfully submitted,

                                       ARNOLD & ITKIN LLP

                                       /s/ Caj D. Boatright

                                       Caj D. Boatright
                                       State Bar No. 24036237
                                       cboatright@arnolditkin.com
                                       Kurt B. Arnold
                                       State Bar No. 24036150
                                       karnold@arnolditkin.com
                                       6009 Memorial Drive
                                       Houston, TX 77007
                                       Telephone: (713) 222-3800
                                       Facsimile: (713) 222-3850
                                       e-service@arnolditkin.com

                                       COUNSEL FOR APPELLANT
                      CERTIFICATE OF CONFERENCE

      Counsel for Appellant Kelvin Gold has conferred with counsel for Appellee
in a good faith effort to avoid any issues that might be raised by this motion.
Counsel for Appellee has advised that he has no opposition to the extension of time
requested herein.

                                       /s/ Caj D. Boatright

                                       Caj D. Boatright


                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing

Unopposed Motion for Extension of Time to File Appellant’s Brief has been

forwarded to all counsel of record in accordance with the Texas Rules of Appellate

Procedure on this 20th day of July, 2015.

      Susan Noe Wilson
      Bland & Partners, PLLC
      1717 St. James Place, Suite 360
      Houston, Texas 77056
      Counsel for Appellees Helix Energy Solutions Group, Inc. and
      Helix Offshore International, Inc.


                                       /s/ Caj D. Boatright

                                       Caj D. Boatright